DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: 
The original paragraph [0021] of specification cites “feedback resister” should change to read as ---feedback resistor---. 
The original paragraph [0024] of specification cites “feedback resister” should change to read as ---feedback resistor---. 
Appropriate correction is required.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “an I/O pin of an integrated circuit” in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claims 22 & 23 are objected to because of the following informalities: 
Claim 22 recites “first resistance” in lines 5-6, should change to read  –first resistor— for clarity.
Claim 23 recites “second resistance” in lines 3-4, should change to read as –second resistor— for clarity.
Claim 22 recites “feedback resistance” in last line, should change to read as –feedback resistor— for clarity. Please do the same for claim 23.
 Appropriate correction is required.
Claim 23 recites “claim 21” in line 1, should change to read –-claim 22—for clarity. Note that phrase “an output of a signal source” cited in claim 22.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 12 the recitation “a first signal gain during operation in the first mode that is approximately equal to a second signal gain during operation in the second mode” it is unclear if “a first signal gain” in addition to “a signal gain” cited in claim 10 (see line 1, claim 10) or if “a first signal gain” is reference back to “a signal gain” in claim 10. And it is unclear the citation “a second signal gain” in addition to “a signal gain” cited in claim 11 (see line 1, claim 11) or if “a second signal gain” is reference back to “a signal gain” in claim 11.  Clarification and/or appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albaugh et al (hereinafter, Albaugh) (US 4641105 A).
As per claim 21: 
Albaugh discloses in Fig. 2 an amplifier circuit, comprising: 
an operational amplifier (10) and an associated feedback circuit (feedback includes resistor 23 and switches as shown in circuit 24), wherein the feedback circuit comprises switches (see circuit 24), setting the switches to a first set of states configures the feedback circuit to cause the amplifier circuit to act as an inverting amplifier circuit, and setting the switches to a second set of states configures the feedback circuit to cause the amplifier circuit to act as a non-inverting amplifier circuit (see Fig. 2 which includes switches for selecting for the amplifier to operate in inverting or non-inverting configuration).

Claims 1-3, 5, 13-16 & 18-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nielsen et al (hereinafter, Nielsen) (US 20110241771 A1).
As per claims 1 & 13:
Nielsen discloses in Fig. 1 an amplifier circuit, comprising: 
an operational amplifier (104); 
a first switch (S3) that connects a first input (positive terminal) of the operational amplifier to ground; 
a first resistor (R6) in parallel with the first switch (S3); 
a second switch (S1) that connects an output of an input signal source (any upstream signal source provides to input AIN terminals) to the first input (positive terminal) of the operational amplifier; 
a third switch (S2) that connects the output of the input signal source to a second input (negative terminal) of the operational amplifier; 
a second resistor (R2) connected between the second input of the operational amplifier and ground; and a feedback resistor (R1) connected between an output (see node 112) of the operational amplifier and the second input of the operational amplifier, wherein in response to an instruction to operate in a first mode, the first switch (S3) and the third switch (S2) close and the second switch opens, and in response to an instruction to operate in a second mode, the first switch (S1) and the third switch (S2) open and the second switch (S1) closes (see controller 106 being used to control switches). The figure 1 of Nielsen can be used a telecommunications device.
As per claim 2:
Nielsen discloses in Fig. 1 wherein the first input is a non- inverting input ( positive terminal) of the operational amplifier and the second input is an inverting input (negative terminal) of the operational amplifier.
As per claim 3:
Nielsen discloses in Fig. 1 wherein a negative output voltage is produced on the output of the operational amplifier (amplifier 104) while operating in the first mode, and 
a positive output voltage is produced on the output of the operational amplifier (amplifier 104)  while operating in the second mode.
As per claim 5:
Nielsen discloses in Fig. 1 wherein a noise gain of the amplifier circuit while operating in the first mode is equal to a noise gain of the amplifier circuit while operating in the second mode.
As per claim 14:
Nielsen discloses in Fig. 1 an amplifier circuit, comprising: 
an operational amplifier (104) having a first input (positive terminal) connected to ground via a first resistor (R6), 
a second input (negative terminal) connected to ground via a second resistor (R2), and 
an output (see terminal 112)  connected to the second input via a feedback resistor (R1); 
a first switch (S3) configured to short the first input to ground while closed; 
a second switch (S1) configured to connect an output of an input signal source (any upstream signal source provides to input AIN terminals) to the first input while closed; and 
a third switch (S2) configured to connect the output of the input signal source to the second input while closed, wherein in response to an instruction to operate in a first voltage domain, the first switch (S1) and the third switch (S3) close and the second switch (S1) opens, and in response to an instruction to operate in a second voltage domain, the first switch (S3) and the third switch (S2) open and the second switch (S1) closes.
As per claim 15:
Nielsen discloses in Fig. 1 wherein the first input is a non- inverting input ( positive terminal) of the operational amplifier and the second input is an inverting input (negative terminal) of the operational amplifier.
As per claim 16:
Nielsen discloses in Fig. 1 wherein a negative output voltage is produced on the output of the operational amplifier (output signal of amplifier 104 include positive and negative signals) while operating in the first voltage domain, and a positive output voltage is produced on the output of the operational amplifier (amplifier 104) while operating in the second voltage domain.
As per claim 18:
Nielsen discloses in Fig. 1 wherein a noise gain of the amplifier circuit while operating in the first mode is equal to a noise gain of the amplifier circuit while operating in the second mode.
As per claim 19:
Nielsen discloses in Fig. 1 an apparatus / method for switching an output voltage domain of an amplifier circuit, comprising: 
in response to an instruction to operate the amplifier circuit in a first mode: closing a first switch (S3) that shorts a first input (positive terminal) of an operational amplifier to ground; 
opening a second switch (S1)  causing an output of an input signal source (any upstream signal source provides to input AIN terminals) to disconnect from the first input; and 
closing a third switch (S2) that connects the output of the input signal source to a second input (negative terminal) of the operational amplifier; and
 in response to a second instruction (controller 106 being used to provide signal to control switches in order for the amplifier to operate in first mode and second mode) instructions to operate the amplifier circuit in a second mode: 
opening the first switch (S3) causing the first input to connect to ground through a first resistor (R6); closing the second switch causing the output of the input signal source to connect to the first input (positive terminal) of the operational amplifier; and 
opening the third switch S2) causing the output of the input signal source to disconnect from the second input (negative terminal) of the operational amplifier, wherein the second input of the operational amplifier is connected to ground through a second resistor (R2 with S4 being close, and a feedback resistor  (R1) is connected between an output (output terminal of amplifier 104) of the operational amplifier and the second input (negative terminal of amplifier 104) of the operational amplifier.
As per claim 20:
Nielsen discloses in Fig. 1 wherein the first input is a non- inverting input ( positive terminal) of the operational amplifier and the second input is an inverting input (negative terminal) of the operational amplifier.
As per claim 21:
Nielsen discloses in Fig. 1 an amplifier circuit, comprising: 
an operational amplifier (104) and an associated feedback circuit (feedback includes resistor R3 and switches S1-S5), wherein the feedback circuit comprises switches (S1-S5), 
setting the switches (set switches S2, S3, S4 & S5 to close, set switch S1 to open) to a first set of states configures the feedback circuit to cause the amplifier circuit to act as an inverting amplifier circuit, and
 setting the switches (set switch S1, S5 & S4 to close, set switches S2, S3 open) to a second set of states configures the feedback circuit to cause the amplifier circuit to act as a non-inverting amplifier circuit.
As per claim 22:
Nielsen discloses in Fig. 1 setting the switches to the first set of states causes: 
a non-inverting input (positive terminal) of the operational amplifier (104) to be connected to ground (S3 being closed), 
an output of a signal source to be connected to ground via a first resistor (R2) and to an inverting input of the operational amplifier, and 
an output (output terminal of amplifier 104 being connected to switch S5) of the operational amplifier to be connected to the inverting input (negative input terminal)  via a feedback resistor (R1).
As per claim 23:
Nielsen discloses in Fig. 1 wherein setting the switches to the second set of states causes: 
the output of the signal source to be connected to ground via a second resistor (R6) and to the non-inverting input, and the output of the operational amplifier to be connected to the inverting input via the feedback resistor.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al (hereinafter, Nielsen) (US 20110241771 A1) in view of Ho (US 7154308 B2).
As per claim 4 & 17:
Nielsen discloses all of the limitations of claims 1 & 14 as set forth in the rejection of record.  The rejection thereof incorporated by reference. 
Nielsen does not disclose a digital-to-analog converter as recited in claims  4 & 17.
Ho discloses in Fig. 2 an amplifier circuit comprises a DATA DAC 106 being connected to input terminals of amplifier 102 via switches SW3 and SW3 to provide input signals.
At the time of filing, it would have been obvious to one of ordinary skill in the art to use the DATA DAC 106 such as disclose by Ho to connect to the input terminals of the amplifier of Nelsen as art recognized method of connecting circuit that provides further benefits of converting digital signal to analog signal (see column 4, lines 42-55).

Allowable Subject Matter

Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.D.N/
Examiner, Art Unit 2843                                                                                                                                                                                             
/Samuel S Outten/Primary Examiner, Art Unit 2843